Acknowledgements
Examiner is withdrawing finality and vacating the previous office action. 
This communication is in response to applicant’s response filed on 11/01/2022.
Claims 8 and 16 have been cancelled. Claims 1-7 and 9-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:	
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that the combination of Green (US 20210042743) in view of Petruzzi (US 10,255,589 B1) does not teach or suggest “receiving, by a receiver of a processing server, a withdrawal request from a first computing system, the first computing system being a computing system of a non-financial institution, the withdrawal request including at least a payment token and transaction data, the payment token generated by a second computing system that is separate and distinct from the first computing system,” in claims 1 and 9, examiner respectfully agrees with applicant’s arguments and has issued a new grounds of rejections for claims 1 and 9. 
Applicant argues dependent claims 2-7 and 10-15 are allowable based on their dependence upon allowable base claims, and examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection made to claims 1 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 20210042743) in view of Puffer (US 10,706,400 B1).

	Regarding Claims 1 and 9, Green teaches validating, by a processor of the processing server, the payment token included in the withdrawal request (Paragraph 0078-0081 teach the issuer server applies a transaction reference ID to the staging request, as shown at step 522; the staging request along with the reference ID can be saved for later reference; at step 524, a cardless cash withdrawal can be initiated by a user at terminal; this can initiate a software plug-in to instruct terminal to perform operations that include generating a visual code, such as a QR code, along with waiting for a pre-defined time for a call-back; the generation of the visual code by the terminal is illustrated as step 526; at step 528, the visual code is captured by the mobile application; the transaction reference number generated by issuer server can be included in the encoded information latent in the visual code; the transaction reference number can be used to initiate a fulfilment request (i.e., issuer server validates the visual code using the transaction reference number), shown at step 532, which is provided from the mobile application to the issuer server); transmitting, by a transmitter of the processing server, the payment token to the second computing system (Paragraphs 0081-0082 teach the fulfillment request can comprise any of the transaction information, such as terminal acquirer identifier that identifies terminal, the terminal capabilities, the terminal country code, the transaction date, the unpredictable number, the call-back URI, the list of supported AIDs (where HCE is used), the hash value, the transaction reference number, and the like; in validating the visual code, the issuer server sends EMV commands to the HCE software (i.e., second computing system) which generates an application request cryptogram (ARQC)); receiving, by the receiver of the processing server, cryptographic data from the second computing system (Paragraphs 0082 teaches the HCE software sends back the ARQC to the issuer server; this validates the hash value and ensure the integrity of the message from terminal; said differently, after having successfully validated the authenticity of the visual code, the issuer server may proceed with the next step); transmitting, by the transmitter of the processing server, at least the payment token, cryptographic data, and transaction data to a third computing system (Paragraph 0083 teaches the issuer server can then provide the transaction information, including any HCE or similar cryptogram, along with the EMV data to terminal, illustrated at step 540; in doing so, the ATM gateway can forward the request to the terminal plug-in or the terminal plug-in will have the capability to poll for any messages received by the ATM gateway; this might vary based on the acquirer architecture of the ATM gateway), wherein the first computing system, third computing system, and processing server are separate and distinct systems (Fig. 5 teaches a user device 502, a mobile app 504, a terminal 506, an issuer or TxP server 508 (i.e., processing server), HCE software 510, an acquiring switch 512, and an issuing authorization system 514).
However, Green does not explicitly teach receiving, by a receiver of a processing server, a withdrawal request from a first computing system, the first computing system being a computing system of a non-financial institution, the withdrawal request including at least a payment token and transaction data, the payment token generated by a second computing system that is separate and distinct from the first computing system.
Puffer from same or similar field of endeavor teaches receiving, by a receiver of a processing server, a withdrawal request from a first computing system, the first computing system being a computing system of a non-financial institution, the withdrawal request including at least a payment token and transaction data (Col. 11, lines 64-67, and Col. 12, lines 1-16 teaches a mobile device may transmit a payment token and a cryptogram to an ATM; the ATM provides the mobile device with a confirmation that the payment token was successfully received; the ATM prepares an ATM transaction request (e.g., a cash withdrawal), including the payment token and cryptogram; the ATM transmits the ATM transaction request to an ATM processor, which is a networked computing system configured to triage ATM transaction requests prepared by the ATM; the ATM processor is operated by an independent third party associated with the ATM (e.g., where the ATM is owned or operated by a non-issuer entity)), the payment token generated by a second computing system that is separate and distinct from the first computing system (Col. 8, lines 54-56, and Col. 9, lines 1-8, teaches a card network computing system includes a CN network interface circuit, a token provisioning circuit, and a token database; the token provisioning circuit is configured to provision and manage tokens; the token provisioning circuit can generate a new unique code to be provisioned as a token, and associate the token with a PAN; payment card tokens are generated by the card network computing system, and payment token-to-PAN mapping information is maintained by the card network computing system).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Green, which teaches using a payment token to perform a cardless transaction at an ATM, to incorporate the teachings of Puffer to receive, by a receiver of a processing server, a withdrawal request from a first computing system, the first computing system being a computing system of a non-financial institution, the withdrawal request including at least a payment token and transaction data, the payment token generated by a second computing system that is separate and distinct from the first computing system.
There is motivation to combine Puffer into Green because processing operations using payment card tokens provides enhanced security in connection with the operations. The payment card tokens may be limited in use (e.g., only in connection with a specific entity such as a merchant, only in connection with ATMs, only in connection with a mobile device of a customer). In the event of a security breach at a given computing system, the risk of subsequent fraud is reduced because only the payment card tokens are exposed, which cannot be used by unauthorized entities. That is, a fraudster would not be able to use a customer payment token to perform transactions (e.g., because the fraudster is not using the mobile device of the customer, because the fraudster is attempting a non-ATM transaction) (Puffer Col. 3, lines 30-43).	
Regarding Claim 1, Green teaches a method for performing on-behalf tokenization for an automated teller machine (ATM) transaction to enable cardless transactions for any institutional entity (Paragraph 0075 teaches FIG. 5, a flow chart having example method 500 for facilitating a withdrawal of funds from an ATM using user device is provided).
	Regarding Claim 9, Green teaches a system for performing on-behalf tokenization for an automated teller machine (ATM) transaction to enable cardless transactions for any institutional entity, comprising: a first computing system; a second computing system; a third computing system; and a processing server (Paragraph 0075 teaches the system supporting method 500 includes mobile application, which may be executed by user device; it further comprises terminal, which is an ATM in this particular example; the system comprises issuer server (i.e., processing server), labeled as “TxP Server;” the system is further illustrated as having HCE software, which in some cases may be included as part of an issuer network comprising issuer server, and may be executed by issuer server; the system is also shown including acquiring switch, which may also be called an “acquirer server”), the processing server including a receiver, a processor, and a transmitter (Paragraphs 0053-0056 and 0040 teach the issuer server is sometimes referred to as a “TxP Server” or “issuer's transaction processing system;” the issuer server comprises an issuer encryption engine that generally includes encryption keys for decrypting and encrypting information provided by and received from user device, terminal, or acquirer server; the issuer server comprises a financial verification engine that generally verifies whether the financial transaction can occur based on account information; the issuer server comprises a user authentication engine that generally identifies and authenticates the user; the user authentication engine can cross-reference known information about a user with the identifying user information to determine whether the user associated with user device that is requesting the financial transaction is authorized to conduct such a transaction; finally, the issuer server comprises HCE software that generally provides a virtual representation of an electronic transaction card, also referred to as a “chip card;” the HCE software is primarily responsible for generating the cryptogram associated with HCE token; the HCE software uses a cryptographic process to emulate the security of prior hardware-based elements (e.g., a “chip”); many of the elements described herein are functional entities that may be implemented as discrete or distributed components or in conjunction with other components, and in any suitable combination and location; the term engine is synonymous with such functional entities or systems; various functions described herein as being performed by one or more entities may be carried out by hardware, firmware, or software; for instance, various functions may be carried out by a processor executing instructions stored in memory).

Regarding Claims 7 and 15, the combination of Green and Puffer teaches all the limitations of claims 1 and 9 above; and Green further teaches wherein the second computing system is a secondary processor included in the processing server (Paragraph 0075 teaches the system supporting method 500 comprises issuer server, labeled as “TxP Server;” the system is further illustrated as having HCE software, which in some cases may be included as part of an issuer network comprising issuer server, and may be executed by issuer server).

Claims 2-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 20210042743) in view of Puffer (US 10,706,400 B1) in further view of Cassin (US 20170373852).

Regarding Claims 2 and 10, the combination of Green and Puffer teaches all the limitations of claims 1 and 9 above; however, the combination does not explicitly teach receiving, by the receiver of the processing server, a transaction message from a fourth computing system, the transaction message including at least the payment token and cryptographic data; and transmitting, by the transmitter of the processing server, a response message to the fourth computing system, the response message including at least the payment token and a response code indicating approval of a transaction.
Cassin from same or similar field of endeavor teaches receiving, by the receiver of the processing server, a transaction message from a fourth computing system, the transaction message including at least the payment token and cryptographic data (Paragraph 0079 teaches at step 6, the transaction processing computer may receive the message (e.g., the authorization request message) containing the token and TAC and may send the message to token provider computer); and Page 37 of 42transmitting, by the transmitter of the processing server, a response message to the fourth computing system, the response message including at least the payment token and a response code indicating approval of a transaction (Paragraphs 0081 and 0042 teach at step 8, the authorizing entity may either approve or deny the request; an authorization response message may be generated by authorizing entity computer and sent back to the transaction processing computer; the response message may be processed by the same entities that processed the original message; the authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the transaction processing computer) to the merchant's access device that indicates approval of the transaction; the code may serve as proof of authorization).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Green and Puffer to incorporate the teachings of Cassin to receive, by the receiver of the processing server, a transaction message from a fourth computing system, the transaction message including at least the payment token and cryptographic data; and transmit, by the transmitter of the processing server, a response message to the fourth computing system, the response message including at least the payment token and a response code indicating approval of a transaction.
There is motivation to combine Cassin into the combination of Green and Puffer because the token provider computer may be configured to replace sensitive data (e.g., a PAN) within the response message with the corresponding token so that the resource provider does not have access to any sensitive data belonging to user (Cassin Paragraph 0081).

Regarding Claims 3 and 11, the combination of Green, Puffer, and Cassin teaches all the limitations of claims 2 and 10 above; and Green further teaches transmitting, by the transmitter of the processing server, the transaction message to the second computing system (Paragraph 0082 teaches transmitting the fulfillment message to the HCE software); and receiving, by the receiver of the processing server, the response message from the second computing system (Paragraph 0082 teaches receiving a response including the cryptogram from the HCE software).

Regarding Claims 4 and 12, the combination of Green, Puffer, and Cassin teaches all the limitations of claims 2 and 10 above; however, the combination does not explicitly teach validating, by the processor of the processing server, the cryptographic data included in the transaction message; replacing, by the processor of the processing server, the payment token included in the transaction message with a mapped account number; and transmitting, by the transmitter of the processing server, the transaction message including the mapped account number.
Cassin further teaches validating, by the processor of the processing server, the cryptographic data included in the transaction message (Paragraphs 0080 teaches at step 7, the transaction processing computer may validate the token with the TAC, extract the user exclusive data using an appropriate cryptographic key); replacing, by the processor of the processing server, the payment token included in the transaction message with a mapped account number (Paragraph 0080 teaches the transaction processing computer may obtain real credentials (i.e., mapped account number) associated with the token (e.g., from the token provider computer) and may send those to authorizing entity computer instead of the token); and transmitting, by the transmitter of the processing server, the transaction message including the mapped account number (Paragraph 0080 teaches the transaction processing computer may validate the token with the TAC, extract the user exclusive data using an appropriate cryptographic key, and forward the results (i.e., including the real credentials (i.e., mapped account number)) to authorizing entity computer for approval).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Green, Puffer, and Cassin to incorporate the further teachings of Cassin to validate, by the processor of the processing server, the cryptographic data included in the transaction message; replace, by the processor of the processing server, the payment token included in the transaction message with a mapped account number; and transmit, by the transmitter of the processing server, the transaction message including the mapped account number.
There is motivation to further combine Cassin into the combination of Green, Puffer, and Cassin because the base invention is improved by providing new and enhanced methods of performing an authentication process for a transaction that utilizes a secure authentication infrastructure and that are more efficient and/or provide greater flexibility in the authentication process (Cassin Paragraph 0006).
 
Regarding Claims 5 and 13, the combination of Green, Puffer, and Cassin teaches all the limitations of claims 4 and 12 above; and Green further teaches wherein the transaction message is transmitted to the first computing system (Paragraph 0085 teaches an acquiring switch may process the transaction request similar to a transaction request initiated by a physical card by utilizing issuing authorization system, e.g., step 546).

Regarding Claims 6 and 14, the combination of Green, Puffer, and Cassin teaches all the limitations of claims 5 and 13 above; however, the combination does not explicitly teach receiving, by the receiver of the processing server, a responding message from the first computing system, the responding message including the response code indicating approval of the transaction and the mapped account number; and replacing, by the processor of the processing server, the mapped account number included in the responding message with the payment token to generate the response message.
Cassin further teaches receiving, by the receiver of the processing server, a responding message from the first computing system, the responding message including the response code indicating approval of the transaction and the mapped account number (Paragraphs 0081 and 0042 teach at step 8, the authorizing entity may either approve or deny the request; an authorization response message may be generated by authorizing entity computer and sent back to the transaction processing computer; the authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the transaction processing computer) to the merchant's access device that indicates approval of the transaction; the code may serve as proof of authorization); and replacing, by the processor of the processing server, the mapped account number included in the responding message with the payment token to generate the response message (Paragraph 0081 teaches the token provider computer may be configured to replace sensitive data (e.g., a PAN) within the response message with the corresponding token).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Green, Puffer, and Cassin to incorporate the further teachings of Cassin to receive, by the receiver of the processing server, a responding message from the first computing system, the responding message including the response code indicating approval of the transaction and the mapped account number; and replace, by the processor of the processing server, the mapped account number included in the responding message with the payment token to generate the response message.
There is motivation to further combine Cassin into the combination of Green, Puffer, and Cassin because of the same reasons listed above for claims 2 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McFarren et al. (US 20200273022) teaches systems and techniques for securely managing card-less transactions, e.g., disbursements of paper currency, without using a payment card, between sending entities and recipients. In some implementations, an order for a card-less transaction involving a disbursement of funds from the sending entity to a recipient is received. The order includes a first set of credential data, and a first token that is uniquely associated with a funding account of the sending entity. A set of one or more eligible disbursement devices is identified. The order is determined to be valid. A communication that includes at least the first set of credential data and identifies the set of one or more eligible disbursement devices is provided to a computing device associated with the recipient. The disbursement request is determined to be valid. The particular disbursement device is then configured to execute the disbursement of funds specified by the card-less transaction.
Bondesen et al. (US 20170243184) teaches a system for managing financial tokens associated with a financial account, whereby the system is directed towards generating and authenticating tokens associated with the financial account in order to grant access to a user to conduct financial transactions on the financial account using an Automated Teller Machine (ATM). The system is configured to generate a server token that is associated with at least one financial account; communicate, to a first mobile device, a server packet comprising at least the server token; receive, from an ATM, a security packet comprising at least a device token; authenticate the device token, the authentication comprising comparing the device token with the server token, thereby resulting in a successful authentication of the device token; and communicate the successful authentication to the ATM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685